DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
This action is in reply to the Amendments filed on .  
Claims 1-6, 11-16, and 18-25 are currently pending and have been examined.
Claims 7-10, and 17 have been canceled.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the air filter () must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Response to Amendments and Arguments
The amendments and arguments filed on  are acknowledged and have been fully considered.
Claims 1, 11 and 25 have been amended
Claims 7-10, and 17 have been canceled
Claims 1-6, 11-16, and 18-25 are now pending and under consideration.
Applicant's arguments, (see Pages 6-11) filed on , have been considered but are moot because the arguments do not apply to the claims as amended and the reference combinations and claim interpretations being used in the current rejection.
Claim Interpretation - Contingent Limitations
Claims  contain various conditional limitations which include:
CLAIM , 
 (1) “”
CLAIM , 
 (2) “”
CLAIM , 
 (3) “”
The broadest reasonable interpretation of a system, apparatus, or product claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing the function of the above cited claim limitations () and () is sufficient to disclose the above cited claim limitations. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  For example, for limitations ()-() a structure, such as an switch 120 recited in Applicant’s specification and an actuator 310 in  capable of performing the functions following the underlined portions above, is sufficient to disclose the above cited claim limitations.
In addition, limitation () recited in claim  recites either computer processing steps carried out by a computing device or method steps that required a first step if a first condition happens and a second step if a second condition happens.
With respect to conditional limitations in such cases, MPEP 2111.04 guides
The broadest reasonable interpretation of a method or process claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim
Accordingly, Ex Parte Schulhauser applies to limitations ()-(). See MPEP 2111.04, II “contingent claims” ("[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed . . . [t]herefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);"). 
For example, the broadest reasonable interpretation of Claim  does not require “” since the conditional limitations are not actually required to occur (i.e., “operate the retracting unit when both a first condition and a second condition are satisfied” rather than the measured RPM exceeding a redline RPM and the measured RPM reaching zero actually occurring)
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
Examiner Annotated Figures
To more easily and accurately represent the application of prior art in the rejections infra, figures from the following prior art references have been annotated by the Examiner for the Applicant's convenience.
Wardlaw – (US 2016/0273464) – Figure 3

    PNG
    media_image1.png
    662
    663
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wardlaw (US 2016/0273464) in view of Bryan et al. (US 2018/0328300) hereinafter Bryan et al, and further in view of Sauges (US 4,474,155).
Regarding Claim , 
 discloses:
A system for suppressing a runaway diesel engine condition comprising: 
a vessel (“Tank” ) containing a suppressor gas () (¶¶; “Tank 236 provides a source of noncombustible gas 233, such as carbon dioxide 235… In open position 242, first valve 240 and tank 236 may be configured so as to provide a volume and pressure of noncombustible gas 233 so as to control or decrease the operation of engine 110. In open position 242, the flow of noncombustible gas 233 through manifold 282 and into engine 110 may provide for a controlled shut down of engine 110.”); 
a valve assembly () having a main conduit () which is fluidly connected to the vessel (“Tank” ) () (¶¶; “First valve 240 may be associated with tank 236. Tank 236 provides a source of noncombustible gas 233, such as carbon dioxide 235.”),
the valve assembly () including a valve () that is movable between an open position and a closed position (¶¶, 0059; “First valve 240 may transition between open position 242 and closed position 244.” “Actuator 310 may comprise an electromechanical device that controls the opening and closing of first valve 240.”)
an air intake conduit () that is part of a diesel engine (¶¶)
at least one nozzle () that is for placement in fluid communication with an inside of an air intake conduit () that is part of a diesel engine () (¶¶, 0050, 0052; “Engine 110 may comprise an internal combustion engine such as diesel engine 111”; “Engine input 280 may comprise manifold 282. Manifold 282 provides an intake air 285 to engine 110.”; “First end 237 may be associated with manifold 282 so as to provide fluid communication between second hose 232 and manifold 282”), [Examiner Note: It should be noted that examiner uses the following definition of “nozzle” consistent with the interpretation of a person having ordinary skill in the art: “a projecting spout, terminal discharging pipe, or the like, as of a hose or bellows.”  [Nozzle [Def. 1]. (n.d.). Dictionary.com. Retrieved March 28, 2020, from http://www.dictionary.com/browse/nozzle?r=75&src=ref&ch=dic]
the at least one nozzle () being in fluid communication with the main conduit () such that when the valve () is in the open position, the suppressor gas  () flows through the valve to the nozzle () where it is discharged through the at least one nozzle () into the air intake conduit () (¶¶0050, 0052-0053; “Engine input 280 may comprise manifold 282. Manifold 282 provides an intake air 285 to engine 110.”; “First end 237 may be associated with manifold 282 so as to provide fluid communication between second hose 232 and manifold 282. Second hose 232 may be configured to transport noncombustible gas 233 including, for example, carbon dioxide 235. Second end 239 of second hose 232 may be associated with first valve 240.”; “Tank 236 provides a source of noncombustible gas 233, such as carbon dioxide 235… In open position 242, first valve 240 and tank 236 may be configured so as to provide a volume and pressure of noncombustible gas 233 so as to control or decrease the operation of engine 110. In open position 242, the flow of noncombustible gas 233 through manifold 282 and into engine 110 may provide for a controlled shut down of engine 110.” ); and 
an actuator () operably connected to the valve () for causing the valve () to move between the open position and the closed position (¶¶; “sensor 250 is directly linked to actuator 310 which controls first valve 240. Actuator 310 may comprise an electromechanical device that controls the opening and closing of first valve 240.”)
Wardlaw fails to explicitly disclose:
wherein the actuator comprises an RPM based switch and an RPM sensor that is configured to measure an RPM of the diesel engine, the RPM based switch being configured to automatically open the valve when the measured RPM exceeds a redline RPM for the diesel engine for a pre-set amount of time that is indicative of the runaway diesel engine condition, the RPM switch being programmed to close the valve when the measured RPM is zero. (See Examiner Note , infra)
the air intake conduit being in fluid communication with an air filter
Bryan et al. teach:
a known technique from the prior art applicable to runaway diesel engine suppression system applicable to the system of Wardlaw.  Namely, the technique of utilizing an actuator comprising an RPM based switch and an RPM sensor that is configured to measure an RPM of an engine, the RPM based switch being configured to automatically actuate a valve when the measured RPM exceeds a redline RPM for the diesel engine and utilizing an air intake conduit being in fluid communication with an air filter (¶¶).  
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Bryan et al. in the system of Wardlaw would have yielded predictable results and resulted in an improved system.  Namely, a system of utilizing an RPM based switch and an RPM sensor configured to measure an RPM of an engine, the RPM switch being configured to automatically open the valve when the measured RPM exceeds a redline RPM for the diesel engine for use in actuating a valve for suppressor gas and an air intake conduit being in fluid communication with an air filter to prevent engine damage resulting from runaway overspeed conditions.  
Sagues teaches:
a known technique from the prior art applicable to runaway diesel engine suppression system applicable to the system of Wardlaw as modified by Bryan et al.  Namely, the technique of utilizing a pre-set amount of time as a control parameter for executing RPM control to govern an engine based upon how long an engine is held at high speed () to prevent engine damage caused by sustained operation near or above red line values ().  
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Sauges in the system of Wardlaw as modified by Bryan et al. would have yielded predictable results and resulted in an improved system.  Namely, a system utilizing a pre-set amount of time as a control parameter for executing RPM control to govern an engine based upon how long an engine is held at high speed () to prevent engine damage caused by sustained operation near or above red line values (). 
[Examiner Note : With respect to Claim , it is important to note that per the Claim Interpretation - Contingent Limitations section, supra, a claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur. (See MPEP 2111.04(II)).  Accordingly, a structure capable of performing limitation () as noted above, such as a vehicle control device, is sufficient to disclose this limitation. (See MPEP 2114). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).] 
Regarding Claim , 

wherein the vessel (Wardlaw: “Tank” ) comprises a tank (Wardlaw: ¶¶; “Tank 236 provides a source of noncombustible gas 233, such as carbon dioxide 235….”).
Regarding Claim , 
 disclose:
a first nozzle (Wardlaw: ) configured to be sealingly inserted [Examiner Note: The examiner further notes that it would have been obvious to a person having ordinary skill in the art that the nozzles would be sealingly inserted into the air intake conduit so that no leaks occur.] into the air intake conduit (Wardlaw: ) in fluid communication with the air intake conduit (Wardlaw: ); 
a connector () having a first leg (Wardlaw: ); and 
a first intermediate conduit (Wardlaw: ) that leads from the first leg (Wardlaw: ) to the first nozzle (Wardlaw: ), with the first intermediate conduit () disposed intermediate between the first leg (Wardlaw: ) and the first nozzle (Wardlaw: ) and in fluid communication with the first leg (Wardlaw: ) of the connector () and with the first nozzle (Wardlaw: ),
The combination of references teach all of the claimed features except for: 
a second nozzle configured to be sealingly inserted into the air intake conduit in fluid communication with the air intake conduit; 
a connector having first and second legs; and 
a second intermediate conduits that leads from the second leg to a second nozzle, with the second intermediate conduit disposed intermediate between the second leg and the second nozzle and in fluid communication with the second leg of the connector and with the second nozzle.
It is noted that it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI B. Since applicant has not disclosed that including a second nozzle configured to be sealingly inserted into the air intake conduit in fluid communication with the air intake conduit a connector having first and second legs and a second intermediate conduits that leads from the second leg to a second nozzle, with the second intermediate conduit disposed intermediate between the second leg and the second nozzle and in fluid communication with the second leg of the connector and with the second nozzle does anything more than produce predictable results (i.e. providing redundancy / increased reliability for suppressor gas delivery to the air intake system), the mere duplication of the components in the system is not considered to have patentable significance. Therefore, it would have been obvious to one having ordinary skill in before the effective filing date of the claimed invention, to modify the references as combined to include first and second nozzles configured to be sealingly inserted into the air intake conduit and that are in fluid communication with the air intake conduit; a connector having first and second legs; and first and second intermediate conduits that lead from the first and second legs to the first and second nozzles, respectively, with the first intermediate conduit disposed intermediate between the first leg and the first nozzle and in fluid communication with the first leg of the connector and with the first nozzle, and with the second intermediate conduit disposed intermediate between the second leg and the second nozzle and in fluid communication with the second leg of the connector and with the second nozzle with the second intermediate conduit disposed intermediate between the second leg and the second nozzle and in fluid communication with the second leg of the connector and with the second nozzle in order to predictably provide redundancy and increase reliability for suppressor gas delivery to the air intake system.  
[Examiner Note 4: It should be noted that examiner uses the following definition of “nozzle” consistent with the interpretation of a person having ordinary skill in the art: “a projecting spout, terminal discharging pipe, or the like, as of a hose or bellows.”  [Nozzle [Def. 1]. (n.d.). Dictionary.com. Retrieved March 28, 2020, from http://www.dictionary.com/browse/nozzle?r=75&src=ref&ch=dic]
[Examiner Note 5: The examiner further notes that it would have been obvious to a person having ordinary skill in the art that both first and second nozzles would be sealingly inserted into the air intake conduit so that no leaks occur.]                                                                                                                                                     
Regarding Claim , 
:
wherein the air intake conduit comprises a tube (Wardlaw: ) (Wardlaw: ¶¶; “Manifold 282 provides an intake air 285 to engine 110."; “In open position 242, first valve 240 allows the flow of noncombustible gas 233 from tank 236 through second hose 232 to manifold 282.”). 
Regarding Claim , 
 discloses:
A system for suppressing a runaway diesel engine condition comprising: 
a vessel (“Tank” ) containing a suppressor gas () (¶¶; “Tank 236 provides a source of noncombustible gas 233, such as carbon dioxide 235… In open position 242, first valve 240 and tank 236 may be configured so as to provide a volume and pressure of noncombustible gas 233 so as to control or decrease the operation of engine 110. In open position 242, the flow of noncombustible gas 233 through manifold 282 and into engine 110 may provide for a controlled shut down of engine 110.”); 
a valve assembly () having a main conduit () which is fluidly connected to the vessel (“Tank” ) () (¶¶; “First valve 240 may be associated with tank 236. Tank 236 provides a source of noncombustible gas 233, such as carbon dioxide 235.”),
the valve assembly () including a valve () that is movable between an open position and a closed position (¶¶, 0059; “First valve 240 may transition between open position 242 and closed position 244.” “Actuator 310 may comprise an electromechanical device that controls the opening and closing of first valve 240.”)
at least one nozzle () that is for placement in fluid communication with an inside of an air intake conduit () that is part of a diesel engine () (¶¶, 0050, 0052; “Engine 110 may comprise an internal combustion engine such as diesel engine 111”; “Engine input 280 may comprise manifold 282. Manifold 282 provides an intake air 285 to engine 110.”; “First end 237 may be associated with manifold 282 so as to provide fluid communication between second hose 232 and manifold 282”), [Examiner Note: It should be noted that examiner uses the following definition of “nozzle” consistent with the interpretation of a person having ordinary skill in the art: “a projecting spout, terminal discharging pipe, or the like, as of a hose or bellows.”  [Nozzle [Def. 1]. (n.d.). Dictionary.com. Retrieved March 28, 2020, from http://www.dictionary.com/browse/nozzle?r=75&src=ref&ch=dic]
the at least one nozzle () being in fluid communication with the main conduit () such that when the valve () is in the open position, the suppressor gas  () flows through the valve to the at least one nozzle () where it is discharged through the at least one nozzle () where it is discharged through the at least one nozzle into the air intake conduit () (¶¶0050, 0052-0053; “Engine input 280 may comprise manifold 282. Manifold 282 provides an intake air 285 to engine 110.”; “First end 237 may be associated with manifold 282 so as to provide fluid communication between second hose 232 and manifold 282. Second hose 232 may be configured to transport noncombustible gas 233 including, for example, carbon dioxide 235. Second end 239 of second hose 232 may be associated with first valve 240.”; “Tank 236 provides a source of noncombustible gas 233, such as carbon dioxide 235… In open position 242, first valve 240 and tank 236 may be configured so as to provide a volume and pressure of noncombustible gas 233 so as to control or decrease the operation of engine 110. In open position 242, the flow of noncombustible gas 233 through manifold 282 and into engine 110 may provide for a controlled shut down of engine 110.” ); and 
an actuator () operably connected to the valve () for causing the valve () to move between the open position and the closed position (¶¶; “sensor 250 is directly linked to actuator 310 which controls first valve 240. Actuator 310 may comprise an electromechanical device that controls the opening and closing of first valve 240.”). 
Wardlaw fails to explicitly disclose:
wherein the actuator comprises an RPM based switch and an RPM sensor that is configured to measure an RPM of the diesel engine, the RPM based switch being configured to automatically open the valve when the measured RPM exceeds a redline RPM for the diesel engine for a prescribed period of time that is indicative of the runaway diesel engine condition, the RPM based switch being programmed to close the valve when the measured RPM is zero (See Examiner Note , infra).
Bryan et al. teach:
a known technique from the prior art applicable to runaway diesel engine suppression system applicable to the system of Wardlaw.  Namely, the technique of utilizing an actuator comprising an RPM based switch and an RPM sensor that is configured to measure an RPM of an engine, the RPM based switch being configured to automatically actuate a valve when the measured RPM exceeds a redline RPM for the diesel engine (¶¶).  
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Bryan et al. in the system of Wardlaw would have yielded predictable results and resulted in an improved system.  Namely, a system of utilizing an RPM based switch and an RPM sensor configured to measure an RPM of an engine, the RPM switch being configured to automatically open the valve when the measured RPM exceeds a redline RPM for the diesel engine for use in actuating a valve for suppressor gas to prevent engine damage resulting from runaway overspeed conditions.  
Sagues teaches:
a known technique from the prior art applicable to runaway diesel engine suppression system applicable to the system of Wardlaw as modified by Bryan et al.  Namely, the technique of utilizing a prescribed amount of time as a control parameter for executing RPM control to govern an engine based upon how long an engine is held at high speed () to prevent engine damage caused by sustained operation near or above red line values ().  
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Sauges in the system of Wardlaw as modified by Bryan et al. would have yielded predictable results and resulted in an improved system.  Namely, a system utilizing a prescribed amount of time as a control parameter for executing RPM control to govern an engine based upon how long an engine is held at high speed () to prevent engine damage caused by sustained operation near or above red line values (). 
[Examiner Note : With respect to Claim , it is important to note that per the Claim Interpretation - Contingent Limitations section, supra, a claim having structure that performs a function, which only needs to occur if a condition precedent is met, only requires structure for performing the function should the condition occur. (See MPEP 2111.04(II)).  Accordingly, a structure capable of performing limitation () as noted above, such as a vehicle control device, is sufficient to disclose this limitation. (See MPEP 2114). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).] 
Claims 3-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wardlaw in view of Bryan et al. and Sauges as applied above and further in view of Jin et al. (US 2018/0156353), hereinafter Jin et al.
Regarding Claim , 
disclose:
wherein the valve (Wardlaw: ) is contained within a housing () (Wardlaw:¶¶, 0059; “First valve 240 may transition between open position 242 and closed position 244.” “Actuator 310 may comprise an electromechanical device that controls the opening and closing of first valve 240.”).  [Examiner Note: Examiner notes that it is well known in the art that solenoid valves are electromechanically operated valves as evidenced by Jin et al. (See at least Jin et al. ¶ “As generally known to those skilled in the art, a solenoid valve is an electromechanically operated valve.”).  Examiner asserts that that the disclosed electromechanical device in Wardlaw that controls the opening and closing of the first valve corresponds to a solenoid valve.]
The combination of references fail to explicitly disclose:
wherein the valve comprises a solenoid valve
However, the combination of references disclose:
a valve that is capable of transition between an opening and closing position via an actuator comprising an electromechanical device that controls opening and closing of a valve (Wardlaw: ¶¶, 0059; “First valve 240 may transition between open position 242 and closed position 244.” “Actuator 310 may comprise an electromechanical device that controls the opening and closing of first valve 240.”). [Examiner Note: Examiner notes that it is well known in the art that solenoid valves are electromechanically operated valves as evidenced by Jin et al. (See at least Jin et al. ¶ “As generally known to those skilled in the art, a solenoid valve is an electromechanically operated valve.”).  Examiner asserts that that the disclosed generic electromechanical device in Wardlaw that controls the opening and closing of the first valve likely corresponds to a solenoid valve.]
Jin et al. teach: 
that solenoids, a type of electromagnetic trigger can be used to control opening and closing of valves (¶¶)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the solenoid valve of Jin et al. for the generic valve control of the combination of references.  Use of a solenoid valve in place of a generic electromagnetic trigger used to control valve opening and closing would have been a predictable used of a known valve type.  Thus, it would have been obvious to one of ordinary skill in the art to replace the generic electromagnetic valve control of the combination of references with the solenoid valve taught by Jin et al. 
[Examiner Note: Examiner notes that it is well known in the art that solenoid valves are electromechanically operated valves as evidenced by Jin et al. (See at least Jin et al. ¶ “As generally known to those skilled in the art, a solenoid valve is an electromechanically operated valve.”).  Examiner asserts that that the disclosed generic electromechanical device in Wardlaw that controls the opening and closing of the first valve likely corresponds to a solenoid valve, though a solenoid valve is not explicitly taught.]
Regarding Claim , 
 disclose:
wherein the solenoid valve includes a plunger (Jin et al.: ¶; “According to an aspect of the present disclosure, a solenoid valve may include a solenoid body including a plunger mounted movably up and down and a stop member disposed on the plunger, and a valve body having an orifice which is opened and closed as the plunger moves up and down”) (Wardlaw: As evidenced by depiction of opening and closing positions 242 and 244 of valve 240 in Figs 2-3 relative to the main conduit, a plunger is contained within the electromagnetically controlled valve.) that extends into the main conduit (). 
Regarding Claim , 
disclose:
a valve (Wardlaw: ) that has a movable plunger that in the closed position travels into the main conduit () at a location between open first and second ends of the main conduit () (Wardlaw: ¶¶, 0059; “First valve 240 may transition between open position 242 and closed position 244.” “Actuator 310 may comprise an electromechanical device that controls the opening and closing of first valve 240.”)
The combination of references fail to explicitly disclose:
wherein the valve comprises a solenoid valve
However, the combination of references disclose:
a valve that is capable of transition between an opening and closing position via an actuator comprising an electromechanical device that controls opening and closing of a valve (Wardlaw: ¶¶, 0059; “First valve 240 may transition between open position 242 and closed position 244.” “Actuator 310 may comprise an electromechanical device that controls the opening and closing of first valve 240.”). [Examiner Note: Examiner notes that it is well known in the art that solenoid valves are electromechanically operated valves as evidenced by Jin et al. (See at least Jin et al. ¶ “As generally known to those skilled in the art, a solenoid valve is an electromechanically operated valve.”).  Examiner asserts that that the disclosed generic electromechanical device in Wardlaw that controls the opening and closing of the first valve likely corresponds to a solenoid valve.]
Jin et al. teach: 
that solenoids, a type of electromagnetic trigger can be used to control opening and closing of valves (¶¶)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the solenoid valve of Jin et al. for the generic valve control of the combination of references.  Use of a solenoid valve in place of a generic electromagnetic trigger used to control valve opening and closing would have been a predictable used of a known valve type.  Thus, it would have been obvious to one of ordinary skill in the art to replace the generic electromagnetic valve control of the combination of references with the solenoid valve taught by Jin et al. 
 Further weighing towards obviousness, in Applicant’s specification, Applicant does not note that utilizing a solenoid valve is critical or even has any particular advantage or purpose over other valve types.   For example, Applicant states “FIG. 2 shows additional details of one exemplary valve assembly 200 and according to one exemplary embodiment, the valve assembly 200 can be in the form of a plunger-style solenoid valve 220 that is contained within a valve assembly housing 240” (See PgPub¶¶0013). 
 [Examiner Note: Examiner notes that it is well known in the art that solenoid valves are electromechanically operated valves as evidenced by Jin et al. (See at least Jin et al. ¶ “As generally known to those skilled in the art, a solenoid valve is an electromechanically operated valve.”).  Examiner asserts that that the disclosed generic electromechanical device in Wardlaw that controls the opening and closing of the first valve likely corresponds to a solenoid valve, though a solenoid valve is not explicitly taught.]
Regarding Claim , 
:
wherein the valve assembly includes a housing () that contains the valve (Wardlaw: ), the housing () being in communication with a hollow interior of the main conduit () through an opening in a side wall () of the main conduit (). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wardlaw in view of Bryan et al. and Sauges as applied above and further in view of Dunsworth et al. (US 20020175521), hereinafter Dunsworth et al.
Regarding Claim , 
 disclose:
wherein the suppressor gas comprises one of argonite and argon gas.  
Dunsworth et al. teach:
a known technique from the prior art applicable to runaway diesel engine suppression system of the combination of references.  Namely, the technique of utilizing one of argonite and argon gas as a suppressor gas for limiting engine overspeed situations (¶).  
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Dunsworth et al. in the system of the combination of references would have yielded predictable results and resulted in an improved system.  Namely, a system utilizing one of argonite and argon gas as a suppressor gas for limiting engine overspeed situations (¶¶). 
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wardlaw in view of Bryan et al. and Sauges as applied above and further in view of Ottikkutti et al. (US 20180058367), hereinafter Ottikkutti et al.
Regarding Claim , 
 disclose:
wherein the RPM sensor comprises a Hall sensor.
Ottikkutti et al. teach:
a known technique from the prior art applicable to runaway diesel engine suppression system of the combination of references.  Namely, the technique of utilizing a Hall sensor as the RPM sensor (¶¶) to determine crankshaft speed as is well known in the art.
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Ottikkutti et al. in the system of the combination of references would have yielded predictable results and resulted in an improved system.  Namely, a system utilizing a Hall sensor for the RPM sensor to determine crankshaft speed. 
Further weighing towards obviousness, in Applicant’s specification, Applicant does not note that utilizing a Hall sensor as an RPM sensor critical or even has any particular advantage or purpose over other RPM sensor, and refers to a Hall sensor as a traditional RPM sensor.   For example, Applicant states “It will be appreciated that any number of traditional RPM sensors can be used, such as a magnetic based RPM sensor (e.g., Hall sensor) or an optical based RPM sensor that detects engine speed (RPMs of crankshaft).” (See PgPub ¶¶0026). 
Regarding Claim , 
 disclose:
wherein the RPM sensor comprises an optic sensor.  
Ottikkutti et al. teach:
a known technique from the prior art applicable to runaway diesel engine suppression system of the combination of references.  Namely, the technique of utilizing a optical sensor as the RPM sensor (¶¶) to determine crankshaft speed as is well known in the art.
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Ottikkutti et al. in the system of the combination of references would have yielded predictable results and resulted in an improved system.  Namely, a system utilizing an optical sensor for the RPM sensor to determine crankshaft speed. 
Further weighing towards obviousness, in Applicant’s specification, Applicant does not note that utilizing a Hall sensor as an RPM sensor critical or even has any particular advantage or purpose over other RPM sensor, and refers to an optical based sensor as a traditional RPM sensor.   For example, Applicant states “It will be appreciated that any number of traditional RPM sensors can be used, such as a magnetic based RPM sensor (e.g., Hall sensor) or an optical based RPM sensor that detects engine speed (RPMs of crankshaft).” (See PgPub ¶¶0026). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wardlaw as applied above in view of Bryan et al. and Sauges as applied above, and further in view of Ficarra et al. (US 20050269470) hereinafter Ficarra et al.
Regarding Claim , 
 discloses:
A method for suppressing a runaway engine condition in a diesel engine  (¶¶; “This condition is known as diesel engine runaway. During diesel engine runaway, the engine draws extra fuel from an unintended source and overspeeds at higher and higher RPM. If not controlled, the overspeed may continue until the engine is destroyed by mechanical failure or bearing seizure through lack of lubrication.”) comprising the steps of: 
injecting a suppressor gas () into an air intake conduit () of the diesel engine () when a runaway engine event is detected (¶¶) by actuating a valve () to cause the valve () to open, thereby allowing suppressor gas () to be delivered from a vessel (“Tank” ) (¶; “Tank 236 provides a source of noncombustible gas 233, such as carbon dioxide 235… In open position 242, first valve 240 and tank 236 may be configured so as to provide a volume and pressure of noncombustible gas 233 so as to control or decrease the operation of engine 110. In open position 242, the flow of noncombustible gas 233 through manifold 282 and into engine 110 may provide for a controlled shut down of engine 110.”) (¶; “sensor 250 is directly linked to actuator 310 which controls first valve 240. Actuator 310 may comprise an electromechanical device that controls the opening and closing of first valve 240.”). 
Wardlaw fails to explicitly disclose:
wherein the runaway engine event is when the measured RPM of the diesel engine exceeds a redline RPM for the diesel engine for a programmed period of time (See Examiner Note , infra)
a vessel that is mounted to a bracket and 
closing the valve when the measured RPM reaches zero(See Examiner Note , infra)
However, Wardlaw discloses:
that the inadvertent presence of combustible gases that lead to diesel engine runaway occurs in the transportation industry (¶¶)
Bryan et al. teach:
a known technique from the prior art applicable to runaway diesel engine suppression system applicable to the system of Wardlaw.  Namely, the technique of actuating a valve to open when a runaway engine event is detected wherein the runaway engine event is when a measured RPM of the diesel engine exceeds a redline RPM for diesel engine (¶¶).  
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Bryan et al. in the system of Wardlaw would have yielded predictable results and resulted in an improved system.  Namely, a system of utilizing an RPM based switch and an RPM sensor configured to measure an RPM of an engine, the RPM switch being configured to automatically open the valve when the measured RPM exceeds a redline RPM for the diesel engine for use in actuating a valve for suppressor gas to prevent engine damage resulting from runaway overspeed conditions.  
Sagues teaches:
a known technique from the prior art applicable to runaway diesel engine suppression system applicable to the method of Wardlaw as modified by Bryan et al.  Namely, the technique of utilizing a pre-set amount of time as a control parameter for executing RPM control to govern an engine based upon how long an engine is held at high speed () to prevent engine damage caused by sustained operation near or above red line values ().  
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Sauges in the method of Wardlaw as modified by Bryan et al. would have yielded predictable results and resulted in an improved system.  Namely, a system utilizing a pre-set amount of time as a control parameter for executing RPM control to govern an engine based upon how long an engine is held at high speed () to prevent engine damage caused by sustained operation near or above red line values (). 
Ficarra et al. teach: 
a known technique from the prior art applicable to runaway diesel engine suppression system applicable to the method of Wardlaw as modified by Bryan et al. and Sauges.  Namely, the technique of mounting a vessel to a bracket in order to permanently or removably a gas tank to a surface of a vehicle (¶¶).  
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Ficarra et al. in the method Wardlaw as modified by Bryan et al and Sauges would have yielded predictable results and resulted in an improved system.  Namely, a system utilizing a vessel that is mounted to a bracket in order to perm anently or removably a gas tank to a surface of a vehicle (¶¶).  It is further noted that in Applicant’s specification, Applicant does not note that utilizing a bracket is critical or has any particular advantage or purpose relevant to the system that would render the bracket critical over any other vessel configurations applicable to the suppression method.  
[Examiner Note : With respect to Claim , it is important to note that per the Claim Interpretation - Contingent Limitations section, supra, a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See MPEP 2111.04(II)).  Accordingly, if a method claim may be practiced without either a first or a second condition happening, then neither condition is required by the broadest reasonable interpretation of claim ().  Under a broadest reasonable interpretation, if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).] 
Regarding Claim , 
 disclose:
wherein the vessel comprises a tank (Wardlaw: “Tank” ).
Regarding Claim , 
 disclose:
providing a first nozzle (Wardlaw: ) configured to be sealingly inserted [Examiner Note: The examiner further notes that it would have been obvious to a person having ordinary skill in the art that the nozzles would be sealingly inserted into the air intake conduit so that no leaks occur.] into the air intake conduit (Wardlaw: ) and in fluid communication with the air intake conduit (Wardlaw: ); 
providing a connector () having a first leg (Wardlaw: ); and 
providing a first intermediate conduit (Wardlaw: ) that leads from the first leg (Wardlaw: ) to the first nozzle (), with the first intermediate conduit (Wardlaw: ) disposed intermediate between the first leg (Wardlaw: ) and the first nozzle () and in fluid communication with the first leg (Wardlaw: ) of the connector ()and with the first nozzle (Wardlaw: )
The combination of references teach all of the claimed features except for: 
providing a second nozzle configured to be sealingly inserted into the air intake conduit in fluid communication with the air intake conduit; 
providing a connector having first and second legs; and 
providing a second intermediate conduits that leads from the second leg to a second nozzle, with the second intermediate conduit disposed intermediate between the second leg and the second nozzle and in fluid communication with the second leg of the connector and with the second nozzle.
It is noted that it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI B. Since applicant has not disclosed that providing a second nozzle configured to be sealingly inserted into the air intake conduit in fluid communication with the air intake conduit a connector having first and second legs and a second intermediate conduit that leads from the second leg to a second nozzle, with the second intermediate conduit disposed intermediate between the second leg and the second nozzle and in fluid communication with the second leg of the connector and with the second nozzle does anything more than produce predictable results (i.e. providing redundancy / increased reliability for suppressor gas delivery to the air intake system), the mere duplication of the components in the method is not considered to have patentable significance. Therefore, it would have been obvious to one having ordinary skill in before the effective filing date of the claimed invention, to modify the references as combined to provide first and second nozzles configured to be sealingly inserted into the air intake conduit and that are in fluid communication with the air intake conduit; provide a connector having first and second legs; and provide first and second intermediate conduits that lead from the first and second legs to the first and second nozzles, respectively, with the first intermediate conduit disposed intermediate between the first leg and the first nozzle and in fluid communication with the first leg of the connector and with the first nozzle, and with the second intermediate conduit disposed intermediate between the second leg and the second nozzle and in fluid communication with the second leg of the connector and with the second nozzle with the second intermediate conduit disposed intermediate between the second leg and the second nozzle and in fluid communication with the second leg of the connector and with the second nozzle in order to predictably provide redundancy and increase reliability for suppressor gas delivery to the air intake system.  
[Examiner Note: It should be noted that examiner uses the following definition of “nozzle” consistent with the interpretation of a person having ordinary skill in the art: “a projecting spout, terminal discharging pipe, or the like, as of a hose or bellows.”  [Nozzle [Def. 1]. (n.d.). Dictionary.com. Retrieved March 28, 2020, from http://www.dictionary.com/browse/nozzle?r=75&src=ref&ch=dic]
[Examiner Note: The examiner further notes that it would have been obvious to a person having ordinary skill in the art that both first and second nozzles would be sealingly inserted into the air intake conduit so that no leaks occur.]              
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wardlaw as applied above in view of Bryan et al. and Sauges, and Ficcara et al. as applied above, and further in view of Jin et al. as applied above.
Regarding Claim , 
 disclose:
wherein the valve comprises a solenoid valve that is contained within a housing.
  [Examiner Note: Examiner notes that it is well known in the art that solenoid valves are electromechanically operated valves as evidenced by Jin et al. (See at least Jin et al. ¶ “As generally known to those skilled in the art, a solenoid valve is an electromechanically operated valve.”).  Examiner asserts that that the disclosed electromechanical device in Wardlaw that controls the opening and closing of the first valve corresponds to a solenoid valve.]
Wardlaw fails to explicitly disclose:
wherein the valve comprises a solenoid valve
However, Wardlaw discloses:
a valve that is capable of transition between an opening and closing position via an actuator comprising an electromechanical device that controls opening and closing of a valve (Wardlaw: ¶¶, 0059; “First valve 240 may transition between open position 242 and closed position 244.” “Actuator 310 may comprise an electromechanical device that controls the opening and closing of first valve 240.”). [Examiner Note: Examiner notes that it is well known in the art that solenoid valves are electromechanically operated valves as evidenced by Jin et al. (See at least Jin et al. ¶ “As generally known to those skilled in the art, a solenoid valve is an electromechanically operated valve.”).  Examiner asserts that that the disclosed generic electromechanical device in Wardlaw that controls the opening and closing of the first valve likely corresponds to a solenoid valve.]
Jin et al. teach: 
that solenoids, a type of electromagnetic trigger can be used to control opening and closing of valves (¶¶)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the solenoid valve of Jin et al. for the generic valve control of the combination of references.  Use of a solenoid valve in place of a generic electromagnetic trigger used to control valve opening and closing would have been a predictable used of a known valve type.  Thus, it would have been obvious to one of ordinary skill in the art to replace the generic electromagnetic valve control of the combination of references with the solenoid valve taught by Jin et al. 
[Examiner Note: Examiner notes that it is well known in the art that solenoid valves are electromechanically operated valves as evidenced by Jin et al. (See at least Jin et al. ¶ “As generally known to those skilled in the art, a solenoid valve is an electromechanically operated valve.”).  Examiner asserts that that the disclosed generic electromechanical device in Wardlaw that controls the opening and closing of the first valve likely corresponds to a solenoid valve, though a solenoid valve is not explicitly taught.]
Regarding Claim , 
 disclose:
wherein the solenoid valve includes a plunger that extends into the main conduit (Jin et al.: ¶; “According to an aspect of the present disclosure, a solenoid valve may include a solenoid body including a plunger mounted movably up and down and a stop member disposed on the plunger, and a valve body having an orifice which is opened and closed as the plunger moves up and down”) (Wardlaw: As evidenced by depiction of opening and closing positions 242 and 244 of valve 240 in Figs 2-3 relative to the main conduit, a plunger is contained within the electromagnetically controlled valve.) that extends into the main conduit () (See Jin et al.: 26, 31, 32, 33; Fig 1 for additional depiction of the plunger extending into the main conduit). 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Wardlaw, Bryan et al., Sauges, and Ficcara et al. as applied above and further in view of Dunsworth et al. as applied above.
Regarding Claim , 
wherein the suppressor gas comprises one of argonite and argon gas.
 disclose:
wherein the suppressor gas comprises one of argonite and argon gas.  
Dunsworth et al. teach:
a known technique from the prior art applicable to runaway diesel engine suppression system of the combination of references.  Namely, the technique of utilizing one of argonite and argon gas as a suppressor gas for limiting engine overspeed situations (¶).  
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Dunsworth et al. in the system of the combination of references would have yielded predictable results and resulted in an improved system.  Namely, a system utilizing one of argonite and argon gas as a suppressor gas for limiting engine overspeed situations (¶¶). 
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wardlaw, Bryan et al., Sauges, and Ficcara et al. as applied above and further in view of Ottikkutti et al. as applied above.
Regarding Claim , 
 disclose:
wherein detection of the runaway engine event is performed the RPM sensor comprising a Hall sensor.
Ottikkutti et al. teach:
a known technique from the prior art applicable to runaway diesel engine suppression system of the combination of references.  Namely, the technique of utilizing a Hall sensor as the RPM sensor (¶¶) to determine crankshaft speed as is well known in the art.
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Ottikkutti et al. in the method of the combination of references would have yielded predictable results and resulted in an improved system.  Namely, a method utilizing a Hall sensor for the RPM sensor to determine crankshaft speed for detection of a runaway engine event. 
Further weighing towards obviousness, in Applicant’s specification, Applicant does not note that utilizing a Hall sensor as an RPM sensor critical or even has any particular advantage or purpose over other RPM sensor for detection of a runaway engine event, and refers to a Hall sensor as a traditional RPM sensor.  For example, Applicant states “It will be appreciated that any number of traditional RPM sensors can be used, such as a magnetic based RPM sensor (e.g., Hall sensor) or an optical based RPM sensor that detects engine speed (RPMs of crankshaft).” (See Instant PgPub¶¶0026). 
Regarding Claim , 
 disclose:
wherein detection of the runaway engine event is performed by an RPM sensor comprising an optical sensor.
Ottikkutti et al. teach:
a known technique from the prior art applicable to runaway diesel engine suppression system of the combination of references.  Namely, the technique of utilizing a optical sensor as the RPM sensor (¶¶) to determine crankshaft speed as is well known in the art.
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Ottikkutti et al. in the method of the combination of references would have yielded predictable results and resulted in an improved system.  Namely, a method utilizing an optical sensor for the RPM sensor to determine crankshaft speed for detection of a runaway engine event. 
Further weighing towards obviousness, in Applicant’s specification, Applicant does not note that utilizing a Hall sensor as an RPM sensor critical or even has any particular advantage or purpose over other RPM sensor, and refers to an optical based sensor as a traditional RPM sensor. For example, Applicant states “It will be appreciated that any number of traditional RPM sensors can be used, such as a magnetic based RPM sensor (e.g., Hall sensor) or an optical based RPM sensor that detects engine speed (RPMs of crankshaft).” (See Instant PgPub ¶¶0026). 
Terminology
The Examiner notes that the following terms are utilized in Applicant’s specification as follows:
 - The at least one nozzle is in fluid communication with the main conduit such that when the valve is in the open position, the suppressor gas flows through the valve to the nozzle where it is discharged through the at least one nozzle into the air intake system. A system for suppressing a runaway diesel engine condition includes a vessel containing a suppressor gas and a valve assembly having a main conduit which is fluidly connected to the vessel (See PgPub: ¶¶). 
 - actuator 100 can be in the form of a button or switch (such as an on/off flip switch) that is mounted somewhere either in the cab of the vehicle or machine, or on a control panel.  In the event of wireless, the change in state of the switch 100 is conveyed wirelessly to the valve 220 to control its operating state. In the case of an automatically engaged switch 120 (RPM switch) (actuator), the switch 120 can be mounted anywhere on the vehicle or control panel, or on the engine itself depending on application since it does not require user interaction. Suppressor system will engage via an RPM based switch (actuator) 120.  In other words, the switch 120 is not user actuated but is based on RPM feedback (from an RPM sensor 125) and once a controller (PCB) detects from the RPM sensor that the RPM exceeds a threshold (pre-set) RPM (such as a redline RPM for the engine), the solenoid 220 is controlled so as to open and release the suppressor gas. automated switch 120, the processor receives the measurement data from the sensor 125 and communicates with the switch 120 (actuator) to cause it to signal the opening of the valve 200 under select prescribed events such as the high RPM detection over the prescribed time period as mentioned above). (See PgPub: ¶¶) 
 - valve assembly, generally shown at 200, which is used to control the flow of the suppressor gas from the vessel 400 and in particular, is designed to permit the suppressor gas to flow when the valve assembly 200 is in the open position and prevents the suppressor gas from flowing when the valve assembly 200 is in the closed position. The valve assembly 200 can be in the form of a plunger-style solenoid valve 220 that is contained within a valve assembly housing 240. The valve assembly 200 is constructed so that it sealingly mates with the open end of the vessel 400. (See at least PgPub: ¶¶) 
Conclusion
It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is (313)446-6607. The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft, can be reached on (571)270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call Examiner Reinbold directly at (313)446-6607 (preferred) or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/SCOTT A REINBOLD/Primary Examiner, Art Unit 3747